Citation Nr: 1441619	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  07-12 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in rating decisions dated in 1973 and 1976 which denied service connection for a personality disorder and chronic nightmares related to a nervous disorder, respectively.

2.  Entitlement to an effective date prior to March 10, 2004, for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2006 and December 2009 rating decisions by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that the earlier effective date claim has a long and complex procedural history:  

In August 2009, the Board originally denied the Veteran's claim (not before the undersigned, all other Judges in this case have long since retired).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion to Vacate and Remand (Joint Motion or JMR), the Court, in an August 2010 Order, vacated the August 2009 Board decision and remanded the appeal to the Board.  

The Court has provided the following guidance as to JMRs:  

A joint motion for remand, when drafted properly, identifies the essential, undisputed facts necessary for the adjudication of the claim; the relief sought; and most importantly, clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency. . . . 
. . .
The crux of the issue now before the Court is: Whether a veteran, through counsel, may make a strategic decision to enter into an agreement with the Secretary that tailors the Board's duties on remand, in an effort to adjudicate the appeal more expeditiously.  The answer is, it depends upon the specificity of the agreement interpreted in the context of other facts present in the appeal.  The Court finds the Federal Circuit's holding in Carbino v. West, 168 F.3d 32, 34 (Fed.Cir.1999), instructive.  There, the Federal Circuit agreed with other courts that had held that "the failure of an appellant to include an issue or argument in the opening brief will be deemed a waiver of the issue or argument."  Id.; see also Pieczenik v. Dyax Corp., 265 F.3d 1329, 1332-33 (Fed.Cir.2001) ("It is well settled that an appellant is not permitted to make new arguments that it did not make in its opening brief.").  When parties enter into a joint motion for remand, they imply that the terms of the agreement will control.

Carter v. Shinseki, 26 Vet. App. 534, 541-42 (2014).  

Subsequently, in January 2011, following the instructions of the JMR, the Board once again denied the claim, and additionally addressed the question as to whether there was clear and unmistakable error (CUE) in February 1973 and November 1976 rating decisions.  

The Board points out that the CUE claim at issue at that time was related to the Veteran's PTSD claim, and not to a personality disorder.  As such, the additional issue presently on appeal is wholly separate.  

Following the denial, the Veteran once again appealed the Board's decision to the Court.  Pursuant to a Joint Motion, the Court, in an August 2011 Order, vacated the portion of the January 2011 Board decision which denied entitlement to an effective date prior to April 8, 2004, and remanded the appeal to the Board.  The portion of the January 2011 Board decision which found that there was no CUE in February 1973 and November 1976 rating decisions was not disturbed. 

In November 2011, following the instructions of the JMR, the Board denied the effective date claim for a third time.  The Veteran once again appealed that decision to the Court.  Pursuant to a Joint Motion, the Court, in an October 2012 Order, vacated the November 2011 Board decision and remanded the appeal to the Board.

In a July 2013 Board decision, to avoid further litigation in this issue, the Veteran's claim was granted, and an earlier effective date of March 10, 2004 was assigned (the date that PTSD was first diagnosed within the record).  Again, the Board decision was appealed to the Court.  

This is the first time this case has been before the undersigned. 

An April 2014 Order remanded this issue commensurate with a Joint Motion, which indicated that the Board erred when it found evidence insufficient to show that the Veteran met all eligibility criteria for service connection for PTSD on the effective date of liberalizing legislation (April 11, 1980), and also failed to explain why a retroactive medical opinion was not warranted.

The issue(s) of entitlement to an effective date prior to March 10, 2004, for service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed February 1973 rating decision, the RO denied service connection for a personality disorder. 

2. The February 1973 rating decision was reasonably supported by the evidence then of record and was consistent with all extant VA laws and regulations. 

3. In an unappealed November 1976 decision, the RO denied the Veteran's claim of entitlement to service connection for chronic nightmares secondary to a nervous condition. 

4. The November 1976 decision was reasonably supported by the evidence then of record and was consistent with all extant VA laws and regulations.
. 

CONCLUSION OF LAW

The February 1973 and November 1976 rating actions, which denied service connection for a personality disorder and nightmares associated with a nervous condition, respectively, are not clearly and unmistakably erroneous and are final.  See 38 U.S.C.A. §§ 5109A , 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (1972 & 1976).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran claimed that RO decisions from February 1973 and November 1976, which denied service connection for a personality disorder and a disorder manifested by nightmares, contain CUE.  The February 1973 decision denied service connection due to the fact that the Veteran's diagnosed personality disorder was a constitutional or developmental abnormality, and not a disability under the regulations then in effect.  In November 1976, the Veteran's claim for entitlement to service connection for a disorder manifested by chronic nightmares was denied because the nightmares were believed to be a manifestation of his non-service-connected personality disorder, noted to be a "nervous condition."

The Veteran's service treatment records indicate that in September 1968, on his pre-induction examination report, he complained of a "psychosis" because he was emotionally upset about the draft.  

Upon psychiatric examination, however, the Veteran's mental status was noted to be normal.  The Veteran himself denied experiencing night sweats, trouble sleeping, frequent nightmares, depression, excessive worry, loss of memory, amnesia, bed-wetting and nervous trouble of any sort.  See Standard Forms (SF) 88 & 89, Service Pre-Induction Examination Reports, September 24, 1968.  In December 1968, a private medical report was associated with his service treatment records.  The provider stated that there was no information in his records, dating back to March 11, 1967, that indicated the Veteran suffered from a "psychosis."  . 

The Board notes that the Veteran served two tours in the Republic of Vietnam, from October 1969 to October 1970, and from April 1971 to October 1971.  In December 1970, the Veteran was seen in General Therapy with reports of nightmares about Vietnam.  He was subsequently referred to the Mental Health Clinic.  Following a mental status examination, the Veteran was alert, responsive, oriented to time, place and person, and he had a flattened affect and a pensive mood.  He appeared to be experiencing feelings of inadequacy and insecurity, using defense mechanisms of rationalization and intellectualization extensively, though these appeared to break down, causing him anxiety.  There was no evidence of neurosis, psychosis, thought disorder or suicidal ideation.  

The examiner diagnosed the Veteran with inadequate personality and passive-dependent personality, a disability which cannot be service connected. 

It is important to note that the Board finds that this report, in and of itself, provides the basis to find that the RO's prior action was not unmistakably wrong.  

In February 1971, the Veteran was again seen with complaints of nightmares pertaining to Vietnam.  He stated that he was being followed at the Mental Health Clinic but had stopped going because he felt no improvement after his visits.  He was subsequently ordered to return to treatment.  

In April 1972, a Mental Health Clinic treatment note indicated that the Veteran demonstrated emotional instability, preoccupation with the war effort, and sleep disturbance that would render him unqualified for sensitive duties.  He was again diagnosed with inadequate personality and passive-dependent personality.  

It is important to note that the Board finds that this report, in and of itself, provides the basis to find that the RO's prior action was not unmistakably wrong about the finding that the Veteran had a personality disorder, a disability not related to serice, and not PTSD.

Upon full psychological evaluation, a review of the Veteran's routine medical records disclosed his recent treatment of emotional instability, chronic psychogenic disorders and alleged claims of being a conscientious objector.  His prior diagnoses were confirmed and he was additionally diagnosed with passive-aggressive personality disorder. 

Again, it is important to note that this finding, in and of itself, provides the basis to find that the RO's prior action was not unmistakably wrong regarding the key issue in this case. 

In November 1972, a Mental Health Clinic note indicated that the Veteran's profile should be changed.  The Veteran was referred from General Therapy for evaluation for security clearance purposes.  The Veteran narrated a history essentially similar to that described above.  

Upon mental status examination, the Veteran was in no acute distress.  He was alert, cooperative and oriented to time, place and person.  His speech was well-modulated and his thoughts were consistent and goal-directed.  There was no loosening of association, no thought disorders, delusions, or hallucinations were noted and no clinical signs of depression were endorsed.  The examiner diagnosed the Veteran with mild passive-aggressive personality disorder.  Overall, it was noted that there were no contradictions that would preclude the Veteran's access to classified material.  Upon separation from service, the following day, the Veteran's clinical evaluation was noted to be completely normal.  See SF 88, Service Discharge Examination Report, November 16, 1972. 

In December 1972, the Veteran submitted a claim for service connection for a nervous condition, which was denied in a February 1973 rating decision.  The Veteran was notified of the determination at that time and did not appeal the decision.  At some point thereafter [evidence not included in the claims file], the Veteran filed a new claim of entitlement to service connection for nightmares secondary to his nervous condition.  A November 1976 RO decision denied the Veteran's claim.  The Veteran was notified of the determination at that time and did not appeal it.  Thus, these two determinations are final. 

Previous determinations on which an action was predicated, including decisions regarding increased or reduced evaluations, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14   (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 Vet. App. at 245  ; Russell, 3 Vet. App. at 313-14.

If it is not absolutely clear that a different result would have ensued, the error cannot be "clear" and "unmistakable".  38 C.F.R. § 20.1403(c).  CUE does not include a change in medical diagnosis that corrects an earlier diagnosis considered in a rating or Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) ; see Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated).

In 1972 and 1976, the provisions of 38 C.F.R. § 3.303 established the same criteria for entitlement to service connection that exist presently.  See 38 C.F.R. § 3.303 (1972 & 1976); see also 38 U.S.C.A. §§ 1110 , 1131.  In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Following a review of the evidence of record at the time of the February 1973 and November 1976 decisions, and as noted in the Board decision of January 2011 which denied CUE as a component of an earlier effective date for the grant of PTSD, the facts of this case weigh against a finding that CUE was committed by the RO in its February 1973 and November 1976 decisions.  As no new evidence was associated with the Veteran's claims file prior to the promulgation of the November 1976 decision these determinations with be discussed together. 

At the time of the February 1973 and November 1976 rating decisions, and as noted in detail above, there was evidence that the Veteran suffered from nightmares.  However, he was diagnosed with passive-dependent and passive-aggressive personality on several occasions.  There was no medical opinion of record at that time linking a nervous disorder, or any other psychiatric disorder, to his period of service.  Service treatment records indicated that the Veteran suffered from nightmares prior to his tour of duty in Vietnam.  

It is important for the Veteran to understand that even if there were such evidence of a nervous disorder, or indications of PTSD, or problems that were later found to be PTSD, this does not make the prior rating actions "unmistakably" wrong. 

In this case, the RO correctly concluded in 1973 that a personality disorder is not a disability within the meaning of legislation authoring Veterans benefits.  See 38 C.F.R. § 3.303(c) (1972).  

The regulation in effect in 1972, binding at the time of the 1973 decision, noted as follows:

In the field of mental disorders, personality disorders which are characterized by developmental defects...shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing pre-service origin.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.

38 C.F.R. § 3.303(c) (1972).

In this case, while the Veteran reported a prior diagnosis for "psychosis" on entry in September 1968, his psychiatric evaluation was normal at that time.  Further, there was no medical opinion of record in 1973 or 1976 to demonstrate that any psychiatric disorder, which may have preexisted the Veteran's period of service, was permanently aggravated therein.  Instead, he was initially diagnosed with a personality disorder during service, and ultimately discharged as a result of that diagnosis.  Once again, there was no medical evidence of record at the time of the 1973 and/or 1976 decision linking any psychiatric disability to his period of service.  While a personality disorder was diagnosed, that was not a disorder for which service connection was available.

To the evidence now of record which indicates that the Veteran's symptomatology at the time of those prior decisions may represent a manifestation of his currently-diagnosed PTSD (for which he is now service connected), which was not an officially-recognized psychiatric disorder at that time, such evidence is most pertinent to the claim discussed in the following section.  See private opinion, March 2008.  As it applies to a CUE claim for a personality disorder, such evidence is inapplicable for two reasons.  First, this issue involves only whether a personality disorder should have been granted in 1973 or 1976.  As such, any relationship to a current diagnosis of PTSD is of little significance in this matter.  Second, this evidence was not of record at the time of the 1973 and 1976 denials, and as such may not be considered at this time.

Per the June 2009 Board hearing, it would appear that the crux of the Veteran's argument hinges on the lack of a diagnosis of a combat-related psychiatric disorder at the time of the diagnosis of personality disorder.  See Transcript, p. 11.  Again, the Board notes that, even if such a diagnosis would have been proper at that time, only evidence relied on by the RO at the time of the prior decisions may be considered within the context of a CUE claim.  

Here, a diagnosis of a combat-related psychiatric disorder was not of record in either 1973 or 1976.  Therefore, the Veteran's argument is not persuasive on that point.

In a June 2009 statement, the Veteran asserts that PTSD was not claimed at that time because PTSD was not a recognized disorder for compensation purposes until 1980.  Prior to 1980, per the Veteran, those diagnoses typically-associated with combat stress included shell shock, combat fatigue, and post-Vietnam syndrome.  

The Board points out, once again, that none of these disorders were diagnosed at the time of those prior decisions.  

As such, even though current medical evidence may support a link between the Veteran's PTSD diagnosis and those symptoms he experienced prior to these earlier denials, the Board may only consider evidence of record at the time of the 1973 and 1976 decisions.  At that time, the only diagnosis of record was that of personality disorder, which was not a disability within the context of VA regulations. 

As noted in January 2011, whether service connection for a nervous disorder should have been granted at those times was, at very best, debatable.  Such determination simply cannot constitute CUE.  The Veteran's disagreement as to how facts were weighed and evaluated in 1973 and 1976, however valid, do not provide a basis upon which to find that VA committed CUE more than 40 years ago. See Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  As noted above, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  CUE does not include a change in medical diagnosis that corrects an earlier diagnosis considered in a rating or Board decision or a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

The Board thus concludes that the February 1973 and November 1976 rating decisions were supported by the evidence on file and of the law in effect at the time those decisions were rendered.  Accordingly, the February 1973 and November 1976 rating decisions do not contain CUE, and those decisions are final.  See 38 U.S.C.A. § 7105(c) ; 38 C.F.R. § 20.1103. 

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished.  The RO has obtained service, VA, and private treatment records, and these records have been associated with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  There is no indication that any additional, pertinent records are outstanding and not associated with the claims file.

Consequently, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Clear and unmistakable error (CUE) has not been found in rating decisions dated in February 1973 and/or November 1976; the claim is denied.

REMAND

As to the remaining issue on appeal, the Veteran has argued that he is entitled to an effective date for service connection for PTSD prior to March 10, 2004 (the current effective date following the July 2013 Board decision).

In that decision, the Veteran's claim was granted, and an earlier effective date of March 10, 2004, was assigned to reflect the date that PTSD was first diagnosed within the record.  The Board also noted that, where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increased shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  In order for a claimant to be eligible for a retroactive payment, the evidence must show that the clamant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and that such eligibility existed continuously from that date to the date of entitlement.  38 C.F.R. § 3.114(a).

While the Board determined that the evidence of record was insufficient to show that the Veteran met all eligibility requirements as of April 11, 1980, as there was no relevant medical evidence of record from 1976-2004, a Joint Motion found that the Board erred when it made such a determination, and also failed to explain why a retroactive medical opinion was not warranted. 

Therefore, a VA medical opinion shall be obtained so as to determine whether the Veteran's psychiatric manifestations met the criteria for a diagnosis of PTSD as of April 11, 1980, and if so, whether they were continuous to the effective date of service connection for that disability (March 10, 2004).

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file to a VA psychiatric examiner (an examination is not required).  The examiner must review the claims file and that review must be noted in the report.  The requested opinion (below) should include discussion of the Veteran's documented medical history and assertions.  The examiner must also review and discuss in detail the Veteran's service treatment records, especially those concerning psychiatric symptomatology.  A review of the prior Board decision may help the examiner in understanding this case and its long history.

The examiner should set forth all findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should answer the following:

Whether it at least as likely as not (50 percent or greater probability) that the Veteran met the criteria for a diagnosis of PTSD as of April 11, 1980.  If so, whether it is at least as likely as not that the Veteran's manifestations of PTSD were continuous until the effective date of his current award, March 10, 2004. 

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


